     Case 1:19-cr-00025-GJQ ECF No. 39 filed 02/15/19 PageID.72 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,                    Case No. 1:19-CR-0025

v.                                                         Hon. Gordon J. Quist
                                                           U.S. District Court Judge

MUSE A. MUSE
MOHAMED S. HAJI
MOHAMUD A. MUSE,
                             Defendants.

______________________________________________________________________________


                     MOTION TO DETERMINE COUNSEL
                 MEMORANDUM OF LAW IN SUPPORT OF MOTION

       NOW COME counsel for the defendants who jointly move this Court to order a hearing

to determine counsel and in support of this Motion say as follows:

       The defendants were charged on January 21, 2019, by way of a Criminal Complaint with

Conspiring to Provide Material Support or Resources to a Designated Foreign Terrorist

Organization contrary to 18 USCA 2339B. PageID.1 At their First Appearance the defendants

requested court-appointed counsel. The magistrate judge deemed the defendants qualified for

appointed counsel and the undersigned were appointed to represent the defendants. The

Government moved for the detention of the defendants.

       The Detention Hearing began on January 25, 2019 at 2:00 p.m. PageID.24 The

Government called FBI Special Agent Dunham as its witness. The detention hearing was

adjourned at 5:00 p.m. and scheduled to reconvene on January 28, 2019. PageID.40 Due to

inclement weather the defendants filed a Motion to Adjourn the Continued Detention Hearing.


                                                1
    Case 1:19-cr-00025-GJQ ECF No. 39 filed 02/15/19 PageID.73 Page 2 of 7



PageID.41 The Court granted the motion and re-scheduled the continued Detention Hearing to

Thursday, January 31, 2019. PageID.44 In the meantime, on January 29, 2019, the Grand Jury

returned an Indictment against the defendants charging all three defendants with Conspiring to

Provide Material Support or Resources to a Designated Foreign Terrorist Organization contrary

to 18 USCA 2339B(a)(1) in Count 1and in Count 2 with Attempting to Provide Material Support

to a Designated Foreign Terrorist Organization contrary to 18 USCA 2339(B)(a)(1). Defendant

Muse A. Muse alone was charged in Count 3 with False Statement in a Passport Application

contrary to 18 USCA 1542.

       The defendants were arraigned on the Indictment and the Initial Pretrial Conference was

conducted prior to continuation of the detention hearing. PageID.60 The detention hearing

continued with the testimony of Agent Dunham. The Government introduced 16 Exhibits into

testimony, Page ID.60 After the completion of Agent Dunham’s testimony and hearing

arguments of counsel the Court issued its Order of Detention Pending Trial. PageID.66

       On Monday, February 4, 2019 counsel for the defendants learned via email that Attorney

James K. Champion had been retained. Mr. Champion had met with all three of the defendants,

presumably separately, at the Newaygo County Jail on Saturday, February 2, 2019. The

defendants all signed a Consent Order Granting Substitution of Attorney. See attached Exhibit 1

Mr. Champion emailed the Consent Orders to counsel on February 4, 2019 and asked counsel to

sign the Proposed Consent to Substitute Attorney Orders and return them to him.

       Defense counsel discussed the proposed consent to substitute attorneys. Defense counsel

independently and collectively came to the same conclusion: as officers of the court and based

on their knowledge of the case, counsel were unable to sign the proposed orders. Between about

February 5, and February 7, 2019, each defense attorney independently advised Attorney



                                               2
     Case 1:19-cr-00025-GJQ ECF No. 39 filed 02/15/19 PageID.74 Page 3 of 7



Champion of the decision not to sign the proposed Order. Each counsel also discussed this matter

with their respective client.

       Counsel knew that the next step in the process would entail Mr. Champion filing a

Motion to Substitute as Attorney for all three of the defendants. While waiting for Mr.

Champion’s motion, counsel are ethically obliged to continue working on the case. This work

has consisted of downloading and reviewing the initial discovery material, conducting legal

research, meeting with the clients, and more. Now, after more than two weeks, Mr. Champion

still has not filed a Motion to Substitute Attorneys.

       Counsel remain the attorneys of record. The inaction by Mr. Champion for nearly two

weeks has prompted the filing of the instant Motion to Determine Counsel and Request for

Hearing on Motion.

                   MEMORANDUM OF LAW IN SUPPORT OF MOTION

       In the normal course of proceedings counsel would have signed the proposed Consent

Orders without a second thought. However, this matter is far from usual for a number of

reasons. The charges in this matter are thought to be unique in this District: counsel do not

remember any other defendants having been charged with such offenses in this District.

Additionally, the scope and breadth of the alleged conspiracy is vast and long-running. The

request to represent all three defendants by one attorney is troubling, let alone fraught with

potential issues including non-waivable conflict of interest issues.

       Initially, counsel all recognize that, generally speaking, a defendant has the absolute right

to counsel of his own choice. The Sixth Amendment guarantees the right of a criminal defendant

to “have the Assistance of Counsel for [her] defense.” U.S. Const. amend. VI. This guarantee

includes “the right to have an attorney of one's own choosing.” United States v. Laureano-Perez,


                                                  3
     Case 1:19-cr-00025-GJQ ECF No. 39 filed 02/15/19 PageID.75 Page 4 of 7



797 F.3d 45, 55 (1st Cir. 2015) (quoting United States v. Lanoue, 137 F.3d 656, 663 (1st Cir.

1998) ). Thus, although a defendant has the “right to conflict-free counsel,” United States v.

Ponzo, 853 F.3d 558, 574 (1st Cir. 2017), she may waive that right and continue the case with

conflicted counsel, Yeboah-Sefah v. Ficco, 556 F.3d 53, 68 (1st Cir. 2009).

       A defendant's right to an attorney of her choice, however, is not “absolute.” Laureano-

Perez, 797 F.3d at 55. Because the purpose of the Sixth Amendment is to “ensure that criminal

defendants receive a fair trial,” the right to counsel aims “to guarantee an effective advocate for

each criminal defendant rather than to ensure that a defendant will inexorably be represented by

the lawyer whom [she] prefers.” Wheat v. United States, 486 U.S. 153, 159, 108 S.Ct. 1692, 100

L.Ed.2d 140 (1988) (quoting Strickland v. Washington, 466 U.S. 668, 689, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984) ). Relatedly, “[f]ederal courts have an independent interest in ensuring that

criminal trials are conducted within the ethical standards of the profession and that legal

proceedings appear fair to all who observe them.” Id. at 160, 108 S.Ct. 1692. Accordingly,

“where a court justifiably finds an actual conflict of interest,” as defined by the applicable ethical

rules, “there can be no doubt that it may decline a proffer of waiver.” Id. at 162, 108 S.Ct. 1692.

A district court has “broad latitude” to determine when disqualification is required. United States

v. Alfonzo-Reyes, 592 F.3d 280, 294 (1st Cir. 2010).

       The detention hearing in this matter, along with the Arraignment, Initial Pretrial

Conference, etc., lasted nearly 6 hours. The Government introduced 16 Exhibits into evidence.

One of the exhibits was an inculpatory post-Miranda handwritten statement by defendant Muse

Muse. It was also learned during the detention hearing that defendant Mohamed Haji had

consented to an approximate 4-hour interview. (The interview is currently being transcribed by

the Government and was not available at the detention hearing.) Agent Dunham also testified


                                                  4
     Case 1:19-cr-00025-GJQ ECF No. 39 filed 02/15/19 PageID.76 Page 5 of 7



that the defendants are related: Muse Muse and Mohamud Muse are brothers, Mohamed Haji is

their brother-in-law.

       It was also learned during the detention hearing that the alleged conspiracy took place

over a number of years and involved thousands of texts between the defendants and others via

Facebook or WhatsApp. The Government also advised there are recorded phone calls between

the defendants and others not only in the United States but abroad allegedly in furtherance of the

conspiracy. The testimony during the detention hearing revealed many potential, as well as

actual, conflicts between the defendants which could cause problems in representing an

individual defense for each defendant. Whether such conflicts are waivable is a matter for the

Court to determine.

       Attorney Champion is attempting to represent all three defendants. When representing

more than one client in a single matter it is standard practice to obtain a written waiver of

conflict. Although waivers may be in Mr. Champion’s possession, no written waiver of conflicts

have been received by counsel from Mr. Champion.

       “[T]he Sixth Amendment secures the right to the assistance of counsel, by appointment if

necessary, in a trial for any serious crime.” Wheat v. United States, 486 U.S. 153, 158, 108 S.Ct.

1692, 100 L.Ed.2d 140 (1988). Although this right to counsel includes the right to counsel of

one's choosing, it does not necessarily include the right to choose counsel who may be operating

under a conflict of interest. Id. at 159–60, 108 S.Ct. 1692; see also Hoffman v. Leeke, 903 F.2d

280, 285 (4th Cir.1990).

       Accordingly, although a court may allow waiver of the right to conflict-free counsel, not

all such conflicts may be waived by a defendant because “[f]ederal courts have an independent

interest in ensuring that criminal trials are conducted within the ethical standards of the



                                                  5
     Case 1:19-cr-00025-GJQ ECF No. 39 filed 02/15/19 PageID.77 Page 6 of 7



profession and that legal proceedings appear fair to all who observe them.” Wheat, 486 U.S. at

160, 108 S.Ct. 1692. Instead, the presumption in favor of a counsel of one's choice may be

overcome by a showing of an actual conflict of interest or the serious potential for a conflict of

interest. United States v. Basham, 561 F.3d 302, 323 (4th Cir.2009).

        Further, a court has a duty to anticipate problems with representation and to promptly act

to remedy an actual or potential conflict. Id. Once a conflict or potential conflict is identified, the

court is obligated, and has discretion, to independently determine whether the continued

representation by counsel impedes the integrity of the proceedings and whether the attorney

should therefore be disqualified. Wheat, 486 U.S. at 161–64, 108 S.Ct. 1692; United States v.

Williams, 81 F.3d 1321, 1324–25 (4th Cir.1996). For this purpose, the court has “sufficiently

broad discretion to rule without fear that it is setting itself up for reversal on appeal either on

right-to-counsel grounds if it disqualifies the defendant's chosen lawyer, or on ineffective-

assistance grounds if it permits conflict-infected representation of the defendant.” Williams, 81

F.3d at 1324. (citing Wheat, 486 U.S. at 161–64, 108 S.Ct. 1692).

        Counsel believe actual conflicts of interest are present in this case. Counsel also

recognize that whether the conflicts can be waived is a matter for the court to decide after an

evidentiary hearing. Finally, counsel recognize the Court’s discretion whether to conduct such a

hearing.

        Based on the above, counsel are unable to sign the proposed Order of Consent to

Substitute Counsel and request the court set the matter for a hearing to determine if Attorney

Champion is able to represent any or all the defendants in this matter. Counsel has consulted

with AUSA Clay West who states that United States Attorney’s Office takes no position to the

filing of the motion or the request for a hearing to determine the merits of the motion.



                                                   6
     Case 1:19-cr-00025-GJQ ECF No. 39 filed 02/15/19 PageID.78 Page 7 of 7



                                     RELIEF REQUESTED

       Counsel respectfully requests this Court grant this Motion to Determine Counsel and set

the matter for a hearing to resolve the issues noted above.

Dated: February 15, 2019
                                              /s/Richard E. Zambon P31927
                                              Attorney for Defendant Mohamud Muse
                                              Richard E. Zambon, PLLC
                                              202 Waters Bldg.
                                              161 Ottawa Ave., NW
                                              Grand Rapids, MI 49503
                                              (616) 456-7831
                                              rick@zambonlaw.com

                                              /s/Mary Chartier P65327
                                              Attorney for Defendant Mohamed Haji
                                              Chartier & Nyamfukudza PLC
                                              1905 Abbot Rd., Ste 1
                                              E. Lansing, MI 48823
                                              (517) 885-3305
                                              mary@cndefenders.com

                                              /s/Sharon TurekP44737
                                              Attorney for Defendant Muse Muse
                                              Federal Public Defender WDMI
                                              50 Louis St. NW Ste 300
                                              Grand Rapids, MI 49503
                                              (616)742-7420
                                              sharon_turek@fd.org




                                                 7
